In a proceeding by the petitioner Kalman Kenneth Sperber, temporary administrator of the estate of the decedent Mindy Sue Schwartz, inter alia, to recover damages for the decedent’s wrongful death and conscious pain and suffering, and to obtain equitable distribution of the marital property of the decedent and Samuel R. Schwartz, the decedent’s former husband, the petitioner appeals from an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated March 9, 1989, which, in effect, upon renewal, granted that branch of the respondent’s motion which was to dismiss the third, fourth, and fifth causes of action.
Ordered that the order is affirmed, with costs.
Based upon the record before this court, the Surrogate properly dismissed the third, fourth, and fifth causes of action. Bracken, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.